Exhibit 10.2




SIGN AND RETURN ALL PAGES TO CIRM      ID1-06557




NOTICE OF GRANT AWARD – RFA 12-03: CIRM hiPSC Derivation Award

California Institute for Regenerative Medicine




Issue Date: XXXXX

Grant Number:

ID1-06557

Project Period Start:

11/1/2013

Grantee Name:

Cellular Dynamics International

Project Period End:

(****)

Grantee ID:

PR-Y0029A-SF

Budget Period:

Annual as of 11/1/2013

Principal Investigator:

Thomas J Novak

Total Award Amount:

$16,000,000

Project Title:

Generation and characterization of  high-quality, footprint-free human induced
pluripotent stem cell lines from 3,000 donors to investigate multigenic diseases




Authorized Organizational Official and Address:

Official and Address to Receive Payments:

Thomas M Palay

Vice Chairman & President

525 Science Drive

Madison, WI 53711

Thomas Palay, Admininistration

Cellular Dynamics International, Inc. 525 Science Drive

Madison, WI 53711




The California Institute for Regenerative Medicine (CIRM) hereby awards a grant
in the amount of $16,000,000 to be disbursed over a total period of (****) to
Cellular Dynamics International (Grantee ID: PR-Y0029A-SF) in support of the
above referenced project. This award is pursuant to the California Stem Cell
Research and Cures Act (Health and Safety Code section 125290.10 et. seq.) and
is subject to terms and conditions referenced below.  (Capitalized terms are
defined in the CIRM Grants Administration Policy for Academic and Non-Profit
Institutions (GAP), a copy of which may be found on the CIRM website at:
http://www.cirm.ca.gov/sites/default/files/files/funding_page/NPGAP_11012012.pdf
  




In accepting this Grant, the Grantee warrants to CIRM that any funds expended
under the Award will be for the purposes set forth in the approved Application
and agrees to comply with all applicable CIRM regulations and standards.

 

To accept this Grant, the Principal Investigator and Authorized Organizational
Official must sign and return this Notice of Grant Award (NGA) to CIRM within 45
days of the issue date. Payment will be issued only after the fully signed NGA
is received by CIRM.  Grant funds will be sent to the organization’s address
listed above under Official and Address to Receive Payments unless an updated
address is provided in the box below.  If the Applicant cannot accept the award,
including the legal obligation to perform in accordance with the provisions of
this NGA, it should notify CIRM immediately.




If you have any questions about this award, please contact the CIRM staff
referenced on page 3.




 

Updated Address to Receive Payments:













Patricia Olson, Ph.D.

Executive Director for Scientific Activities

California Institute for Regenerative Medicine




AWARD ACCEPTANCE: The Principal Investigator and Authorized Organizational
Official must sign below and return the entire NGA to CIRM to accept the Grant
award.




 

Principal Investigator

Authorized Organizational Official

Name

Thomas J Novak

Thomas M Palay

Signature

/s/ Thomas J. Novak

/s/ Thomas M. Palay

Date

10-29-13

10-29-13








(****) DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.




Page 1 of 6













SIGN AND RETURN ALL PAGES TO CIRM     ID1-06557




TERMS AND CONDITIONS:




A.

This award is based on the application submitted to CIRM, and as approved by the
Independent Citizens' Oversight Committee (ICOC) on the above-titled project and
is subject to the terms and conditions incorporated either directly or by
reference in the following:




1.

The California Stem Cell Research and Cures Act (Health and Safety Code Section
125290.10 et. seq.) and regulations adopted by the ICOC.




2.

The CIRM Grants Administration Policy for For-Profit Organizations (Title 17,
California Code of Regulations, Section 100501), CIRM Repository for Induced
Pluripotent Stem Cells and Embryonic Stem Cells (Title 17, California Code of
Regulations. Sections 100600-100611), the CIRM Medical and Ethical Standards
Regulations (Title 17, California Code of Regulations, Sections 100010-1000120),
and any subsequently adopted applicable regulations.




3.

The terms and requirements detailed in RFA 12-03:  CIRM hiPSC Derivation Award.




4.

The Milestones set out in Appendix A to this NGA.




5.

The “Derivation Agreement” executed by CIRM and the Grantee, attached hereto as
Appendix B to this NGA. In the event of a conflict between this Notice of Grant
Award and the Derivation Agreement, the terms of the Derivation Agreement will
prevail.




B.

If CIRM determines, in its sole but reasonable discretion, that Grantee has not
complied with the terms and conditions of this award other than those relating
to the Derivation Timeline and Progress Milestones, which are addressed in
paragraph C below, CIRM may suspend the quarterly Disbursements until such time
as the Grantee cures such non-compliance with the terms and conditions hereof or
exercise its right to terminate the Derivation Agreement and thereby permanently
cease Disbursements, or pursue other remedies as allowed by law.




C.

If CIRM determines, in its sole but reasonable discretion, that Grantee has not
satisfied a Progress Milestone in breach of the Grantee’s obligations under
Section 4 of the Derivation Agreement, CIRM may suspend the quarterly
Disbursement until such time as the Grantee satisfies the Progress Milestone as
required to cure such breach by the Grantee of its obligations under Section 4.
 Upon suspending Disbursements, CIRM may convene its progress Evaluation
Committee and may seek input from Grantee in order to evaluate the circumstances
of the delay, including but not limited to, its cause, impact and any mitigating
factors; provided, however, that CIRM may exercise its right to terminate the
Derivation Agreement and thereby permanently cease Disbursements if Grantee does
not satisfy the Progress Milestone as required to cure the Grantee’s breach of
Section 4 of the Derivation Agreement within (****) of the date that the
Progress Milestone was scheduled to have been satisfied.




D.

Shipping Terms:

1.

 When Tissue Collectors are shipping blood, the costs of shipping materials,
including ice and shipping boxes, are to be paid by (****).

2.

 When Tissue Collectors are shipping skin or fibroblasts, the costs of shipping
materials, including ice and shipping boxes, are to be paid by (****).

3.

 (****) will pay for the costs of the courier shipping service when Tissue
Collectors ship both skin and blood.




E.

The timing of the distribution of funds pursuant to this Grant shall be
contingent upon the availability of funds in the California Stem Cell Research
and Cures Fund in the State Treasury, as determined by CIRM in its sole
discretion.







Please check the following website for updated policy documents:
http://www.cirm.ca.gov/cirm-operations/Regulations











(****) DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.




Page 2 of 6
















AWARD DATA:




AWARD DETAIL (U.S. Dollars):

 

(****)

(****)

(****)

Direct Project Costs

 

 

 

Personnel

(****)

(****)

(****)

Travel

(****)

(****)

(****)

Supplies

(****)

(****)

(****)

Equipment

(****)

(****)

(****)

Consultants/Subcontracts

(****)

(****)

(****)

Total Direct Project Costs

(****)

(****)

(****)

 

 

 

 

Facilities Costs

(****)

(****)

(****)

Indirect Costs

(****)

(****)

(****)

 

 

 

 

TOTAL APPROVED BUDGET

(****)

(****)

(****)




QUARTERLY INSTALLMENTS ON GRANT PAYMENTS

Payments will be made in quarterly installments, issued at the beginning of each
quarter.  Quarters will be tied to the project start date.  The final quarterly
installment will be held until completion of Close-Out.




*Any interest accrued by the Grantee from the Grant payments must be used for
the CIRM CIRM hiPSC Derivation Award.




PROGRESS & FINANCIAL REPORTS SCHEDULE




Report Type

Report Period

Due Date

Progress Report

(****)

(****)

Financial Report

(****)

(****)

Progress Report

(****)

(****)

Financial Report

(****)

(****)

Progress Report

(****)

(****)

Financial Report

(****)

(****)

Progress Report

(****)

(****)

Financial Report

(****)

(****)

Progress Report

(****)

(****)

Financial Report

(****)

(****)

Progress Report

(****)

(****)

Financial Report

(****)

(****)

Progress Report

(****)

(****)





(****) DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.




Page 3 of 6













Financial Report

(****)

(****)

Progress Report

(****)

(****)

Financial Report

(****)

(****)

Progress Report

(****)

(****)

Financial Report

(****)

(****)

Progress Report

(****)

(****)

Financial Report

(****)

(****)

Progress Report

(****)

(****)

Financial Report

(****)

(****)

Progress Report

(****)

(****)

Financial Report

(****)

(****)



















CIRM CONTACTS:




Gabriel Thompson, Deputy Grants Management Officer

Phone: (****)

Email: (****)

Fax:  (****)




Michael P. Yaffe, Associate Director, Research Activities

Phone: (****)

Email: (****)

Fax:  (****)




The CIRM home page is at http://www.cirm.ca.gov







CIRM Mailing Address:

California Institute for Regenerative Medicine

Attn:  Gabriel Thompson, Deputy Grants Management Officer

210 King Street

San Francisco, CA 94107
























































(****) DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.




Page 4 of 6
































































CIRM USE ONLY:  6445-601-6047001/H&S Code 125291.20 Statutes 2004




CONFIDENTIAL




APPENDIX A – RFA 12-03: CIRM hiPSC Derivation Award

California Institute for Regenerative Medicine




Grant Number:

ID1-06557

Project Period Start:

11/1/2013

Grantee Name:

Cellular Dynamics International

Project Period End:

(****)

Grantee ID:

PR-Y0029A-SF

Budget Period:

Annual as of 11/1/2013

Principal Investigator:

Thomas J Novak

Total Award Amount:

$16,000,000

Project Title:

Generation and characterization of  high-quality, footprint-free human induced
pluripotent
stem cell lines from 3,000 donors to investigate multigenic diseases







Milestone achievement is an important indicator of progress and is a major
factor in review of progress reports.  Insufficient progress through milestones
may result in loss of further funding.  The milestones summarized below replace
the milestones proposed in the original Application. These milestones will be
used as a basis for review in the progress reports and progress Evaluation
Meetings unless further modified with Prior Approval from CIRM.  For purposes of
the milestones set forth below, years (Y) and quarters (Q) refer to the
respective successive 12-month and 3-month periods (and not calendar years or
quarters) starting on the first date on which both this Notice of Grant Award
and the Notice of Grant Award under CIRM’s RFA 12-04 hPSC Repository Award have
become effective.




Milestones




(****) [1.5 pages were redacted here]














(****) DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.




Page 5 of 6


